DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 9, 2020, July 7, 2020, September 24, 2020, July 28, 2021 and November 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-14, 17, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0006161) in view of Kaneyama et al. (2008/0098863) and Miller (7090030). 

In reference to claim 1, Chen discloses a power tool (100) comprising: a housing (11) defining a grip portion (15), an output assembly (12) having an output member (122) causing the output member to rotate about an axis; and a transducer assembly (20) disposed between the grip portion and the output assembly to measure the amount of torque applied through the output member (Paragraphs 23-24 and 28-29), when the , the electronic processor deactivates the motor, as taught by Miller, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which immediately shuts down the motor upon reaching a pre-selected torque thus ensuring that the fastener/workpiece is not overtightened.  



In reference to claim 8, Kaneyama et al. show a housing (9/97) in which the motor is at least partly disposed (Figure 9) and a head (upper portion of 5) in which the output assembly is at least partly received (Figure 8), wherein the drive assembly (at 1 and/or 3) extends from the housing toward the head (Figures 8 and 9).

In reference to claim 9, Chen discloses that the transducer assembly includes a frame (formed from 21, 23 and 20) interconnecting the housing (11) and the head (12, Figures 1 and 2).

In reference to claim 10, Chen shows that the frame is integrally formed with the head when fully assembled (Figure 11). 

In reference to claim 11, Chen shows that the frame includes a beam (upper portion of 23 or upper portion of 20) extending between first (at 20/201) and second (at 21/211) mounts located, respectively, on opposite ends of the beam (Figures 1 and 2). 

In reference to claim 12, Chen shows that the first mount (201) is attached to the housing, and wherein the second mount (211) is attached to the head (Figure 1). 



In reference to claim 14, Chen shows that the first beam and the second beam are parallel and offset from each other, thereby defining a gap (i.e. space occupied by element 30) between the first and second beams (Figure 11). 

In reference to claim 17, Chen discloses that the frame includes a beam (23), and wherein the transducer assembly includes a sensor (30) coupled to the beam for detecting strain in response to a bending force applied to the beam (Paragraph 28).

In reference to claim 18, Chen discloses that the sensor is a strain gauge (Paragraph 29). 

In reference to claim 20, Chen discloses a display device (45) to indicate the amount of torque applied through the output member when the power tool is manually rotated about the axis (Paragraph 33). 

In reference to claim 21, Chen discloses that the display device includes a visual indicator (48) to communicate to a user when the applied torque reaches or exceeds a pre-defined torque setting (Paragraph 36).



In reference to claim 23, Chen discloses that the display device includes at least one input device (47) for adjusting the pre-defined torque setting (Paragraph 35). 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0006161) in view of Kaneyama et al. (2008/0098863), Miller (7090030) and Seith (6093128). 

In reference to claim 2, Chen discloses the claimed invention as previously mentioned above, but lacks, having the motor drive shaft being rotatable about a first axis, and wherein the axis about which the power tool is rotated is a second axis perpendicular to the first axis. However, Seith teaches that it is old and well known in the art to provide a wrench (similar to the wrench of Chen) with a known automatic/powered input means that includes a motor (10) having a motor drive shaft (313), a drive assembly (109) coupled to the motor drive shaft and driven by the motor and an output assembly (370) coupled to the drive assembly (Column 8, Lines 24-44, 57-64 and Figure 11) such that the motor drive shaft (313) is rotatable about a first axis (vertical in Figure 11) and wherein the axis about which the power tool (370) is rotated is a second axis (horizontal) perpendicular to the first axis (Figure 11). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the automatic/powered 

In reference to claim 3, Seith discloses that the output assembly includes a ratchet mechanism (370), of which the output member is a component, operated by the drive assembly (109) (Column 8, Lines 24-44, 57-64 and Figure 11).

In reference to claim 4, Seith discloses that the ratchet mechanism includes a yoke (371), and wherein the drive assembly includes a crankshaft (361) for providing an oscillating input to the yoke for intermittently rotating the output member in a first rotational direction about the axis (Column 8, Lines 45-56). 

In reference to claim 5, Seith discloses that the ratchet mechanism is adjustable (with knob 374) for intermittently rotating the output member in a second rotational direction 

In reference to claim 6, Seith discloses that the output member is rotationally locked by the yoke when the motor is deactivated (because the device is off) and when the power tool is manually rotated about the axis.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0006161) in view of Kaneyama et al. (2008/0098863), Miller (7090030) and Gharib (2015/0013475). 

In further reference to claims 13 and 14, assuming arguendo that Chen lacks, the beam being formed as a first beam and wherein the frame further includes a second beam and wherein the first beam and the second beam are parallel and offset from each other, thereby defining a gap between the first and second beams than Gharib is hereby used for teaching that it is old and well known in the art to provide a strain measuring device (31) formed as a first beam (34d) and a second beam (34c) and wherein the first beam and the second beam are parallel and offset from each other thereby defining a gap (note the gap is filled by element 26a) between the first and second beams (Figure 2e). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Chen, with the known technique of providing the first and second parallel and offset beams, as taught by Gharib, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile 

In reference to claim 15, Gharib also shows that a drive assembly includes a shaft (26a) disposed between the first and second beams, and within the gap (Paragraph 34 and Figure 2e). 

Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0006161) in view of Kaneyama et al. (2008/0098863), Miller (7090030), Gharib (2015/0013475) and Spata (2012/0297939). 

In reference to claim 16, Chen discloses the claimed invention as previously mentioned above, but lack, the shaft includes a universal joint disposed within the gap. However, Spata teaches that it is old and well known in the art to provide a wrench head having a shaft (17) with a universal joint (at 14 or at 14 and 17) that when combined with Chen would be disposed within the gap (at 17, Figures 1-5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Chen, with the known technique of providing the universal joint, as taught by Spata, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows the head to be adjusted into various positions depending on the particular needs of the user. 

Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0006161) in view of Kaneyama et al. (2008/0098863), Miller (7090030), Gharib (2015/0013475) and Nakata et al. (2010/0206141) or Berme et al. (2016/0334288).

In reference to claim 19, Chen discloses the claimed invention as previously mentioned above, but lack, the beam is a first beam and the sensor is a first sensor, wherein the frame includes a second beam parallel to the first beam, and wherein the transducer assembly includes a second sensor coupled to the second beam for detecting strain in response to a bending force applied to the second beam. However, Gharib teaches that it is old and well known in the art to provide a strain measuring device (31) formed as a first beam (34d) and a second beam (34c) parallel to the first beam (Figure 2e). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Chen, with the known technique of providing the first and second parallel and offset beams, as taught by Gharib, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows the head to rotate with respect to the transducer while allowing it to be rotationally fixed to the transducer beam when being used. In addition, Nakata et al. teach that it is old and well known in the art to provide a strain gauge with first and second sensors which may be attach to “in any manner and at any positions”…of the “surfaces of the strain body” (Paragraph 54). And, Berme et al. also teach that it is old and well known in the art to provide a multiple strain gauges (34) located on first (16) and second (18) beams which are parallel to each other (Figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Chen, with the . 

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0006161) in view of Kaneyama et al. (2008/0098863), Miller (7090030), Elger (2012/0186400) and Gharib (2015/0013475)

In reference to claim 24, Chen discloses the claimed invention as previously mentioned above, but lack, a battery pack for providing power to the motor when activated, wherein the transducer assembly receives power from the battery pack, when the motor is deactivated, to measure the amount of torque applied through the output member in response to the power tool being manually rotated about the axis. However, Elger teaches that it is old and well known in the art to provide a wrench having a battery pack (16) for providing power to a motor (18) when activated (Paragraphs 22 and 13). In addition, Gharib teaches that it is old and well known in the art to provide a battery pack (19) for providing power to a transducer assembly (60a/60b, Paragraph 38), when a motor is deactivated (because no motor is used, Paragraph 28). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Chen, with the known technique of using a battery for supplying power to a motor and a transducer, as taught by Elger and Gharib, and the results would have 

In reference to claim 25, Gharib also provides a display device (44) that also receives power from the battery pack (because it is part of the electronics unit that is powered from the batter, Paragraph 28), when the motor is deactivated, to indicate the amount of torque applied through the output member in response to the power tool being manually rotated about the axis (Paragraph 28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (2011/0107882) also teaches that it is known in the art to provide a wrench that may be used manually or with an electric drive (See abstract). Tambini (4941362) also teaches that it is known in the art to provide a wrench (10) that may be used manually or with a powered drive (See Column 44, Lines 19-22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723